FILE COPY




                                  No. 07-14-00032-CV


BP America Production Company               §     From the 31st District Court
 Appellant                                          of Lipscomb County
                                            §
v.                                                May 18, 2015
                                            §
Red Deer Resources, LLC                           Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated May 18, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      It is further ordered, adjudged and decreed that appellee, Red Deer Resources,

LLC, does have and recover of and from the appellant, BP America Production

Company, as principal, and Fidelity and Deposit Company of Maryland, as surety, the

amount of $25,000, together with all costs in this behalf expended for which let

execution issue.

      It is further ordered that this decision be certified below for observance.

                                          oOo